UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4466


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DARRELL ANDREW COPELAND,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, District Judge. (2:07-cr-00152-RBS-TEM-1)


Submitted: March 28, 2019                                         Decided: April 5, 2019


Before GREGORY, Chief Judge, and AGEE and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Frances H. Pratt, Assistant Federal Public
Defender, Alexandria, Virginia, Suzanne V. Katchmar, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Norfolk, Virginia, for
Appellant. G. Zachary Terwilliger, United States Attorney, Alexandria, Virginia, Darryl
J. Mitchell, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrell Andrew Copeland appeals the district court’s order revoking his

supervised release and imposing a sentence of 12 months of imprisonment, followed by

24 months of supervised release. He contends that his sentence is plainly unreasonable

because the district court relied on improper statutory factors in imposing imprisonment

and because the court failed to calculate the Sentencing Guidelines range for additional

supervised release or to explain its reasons for imposing a 24-month term of additional

supervised release. We affirm.

       “A district court has broad, though not unlimited, discretion in fashioning a

sentence upon revocation of a defendant’s term of supervised release.” United States v.

Slappy, 872 F.3d 202, 206 (4th Cir. 2017). In examining a revocation sentence, we take

“a more deferential appellate posture concerning issues of fact and the exercise of

discretion than reasonableness review for guidelines sentences.” Id. at 207 (internal

quotation marks omitted). “A court need not be as detailed or specific when imposing a

revocation sentence as it must be when imposing a post-conviction sentence, but it still

must provide a statement of reasons for the sentence imposed.”          United States v.

Thompson, 595 F.3d 544, 547 (4th Cir. 2010) (internal quotation marks omitted). “We

will affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” Slappy, 872 F.3d at 207 (internal quotation marks omitted). Under this

standard, we first consider whether the sentence is procedurally or substantively

unreasonable. Id. If a sentence is unreasonable, we then consider whether it was plainly

so. Id. at 208.

                                            2
       In determining a sentence of imprisonment after revoking a defendant’s supervised

release, a district court must consider the policy statements contained in Chapter Seven of

the Sentencing Guidelines as well as the applicable statutory factors set forth in 18 U.S.C.

§§ 3553(a), 3583(e) (2012). United States v. Webb, 738 F.3d 638, 641 (4th Cir. 2013).

In particular, a court should consider the factors enumerated in “section 3553(a)(1),

(a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7).” 18 U.S.C. § 3583(e).

“Absent from these enumerated factors is § 3553(a)(2)(A), which requires district courts

to consider the need for the imposed sentence ‘to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense.’” Webb, 738
F.3d at 641 (quoting § 3553(a)(2)(A)). However, § 3583(e) “does not expressly prohibit

a court from referencing other relevant factors omitted from the statute,” and the

§ 3553(a)(2)(A) factors “are intertwined with the factors courts are expressly authorized

to consider under § 3583(e).” Id. Thus, “although a district court may not impose a

revocation sentence based predominately” on the § 3553(a)(2)(A) factors, “mere

reference to such considerations does not render a revocation sentence procedurally

unreasonable when those factors are relevant to, and considered in conjunction with, the

enumerated § 3553(a) factors.” Id. at 642.

       Copeland argues that his revocation sentence is procedurally unreasonable because

the district court relied on the impermissible § 3553(a)(2)(A) factors. However, we

conclude that the district court made only brief references to these factors. The court

discussed Copeland’s anger management issues at length, both immediately before

pronouncing sentence and in its general discussion with counsel. In contrast, with respect

                                             3
to the § 3553(a)(2)(A) factors, the court made only cursory mention of them. Thus,

because the district court did not predominately rely on the § 3553(a)(2)(A) factors in

determining Copeland’s sentence, we conclude that the sentence is procedurally

reasonable.

       Next, Copeland contends that the district court committed procedural error when it

failed to calculate the advisory range for additional supervised release. He argues that the

policy statements in Chapter Seven of the Guidelines are “silent” regarding the

calculation of additional supervised release and that the district court must consider the

provisions of supervised release for original sentencing in Chapter Five.         However,

Chapter Seven is not silent; U.S. Sentencing Guidelines Manual § 7B1.3(g)(2), p.s.

(2016) states that a court “may” impose an additional term of supervised release upon

revocation, not to “exceed the term of supervised release authorized by statute for the

offense that resulted in the original term of supervised release, less any term of

imprisonment that was imposed upon revocation of supervised release.”                USSG

§ 7B1.3(g)(2), p.s.; see 18 U.S.C. § 358(h) (2012).

       Ultimately, although a court should ideally state the possible range of supervised

release it could impose upon a revocation sentence, we conclude that the court was not

required to do so under USSG § 7B1.3(g)(2), p.s.         In any event, the district court

implicitly calculated the maximum term of additional supervised release when it told

Copeland that it had the authority to run sentences consecutively even if the term of

additional supervised release exceeded “three years.” Thus, we conclude that the district



                                             4
court did not err in failing to explicitly state the Guidelines range for additional

supervised release.

       Finally, Copeland contends that the district court committed procedural error when

it failed to explain its reasons for the length of the new term of supervised release. “[A]

district court, when imposing a revocation sentence, must address the parties’

nonfrivolous arguments in favor of a particular sentence, and if the court rejects those

arguments, it must explain why in a detailed-enough manner that this Court can

meaningfully consider the procedural reasonableness of the revocation sentence

imposed.” Slappy, 872 F.3d at 208. We conclude that the district court was not required

to separately explain its reasons for imposing a particular term of supervised release, and

the court adequately explained its overall decision to impose a sentence of 12 months of

imprisonment, followed by 24 months of supervised release. Copeland requested an

additional year of supervision with six months of home confinement, but the court was

highly skeptical that Copeland had made significant progress in becoming a good citizen

since his release from prison and since his previous revocation hearing. Furthermore, the

court was extremely concerned that Copeland had failed to manage his anger properly

despite being given another chance after his first revocation hearing and despite having

completed anger management classes.

       Ultimately, we conclude that the district court “meaningfully respond[ed] to the

parties’ nonfrivolous arguments and sufficiently explain[ed] the chosen sentence,”

thereby “allow[ing] for meaningful appellate review” and “promot[ing] the perception of

fair sentencing.” Slappy, 872 F.3d at 207-08. Because the district court sufficiently

                                            5
explained its overall decision to impose a sentence of 12 months of imprisonment and 24

months of supervised release, we conclude that the sentence is procedurally reasonable.

Accordingly, we affirm the district court’s revocation order. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            6